DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ALAN HARRISON (Reg. No. 58933) on August 30, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 09/16/2020 have been entered.

The application has been amended as follows:
Please enter and consider the following amendments to claims 1, 8, and 15. Please cancel claims 2-5, 9-12, and 16-19, which are incorporated into the independent claims.

Listing of claims:
1. (Currently amended) A method comprising:
	receiving a transaction generated by a user of a non-internet application, wherein the non-internet based application is one of a simple message service (SMS) application and an unstructured supplementary service data (USSD) application;
	identifying transaction life cycle steps of previous similar transactions, wherein identifying transaction life cycle steps includes analyzing a series of messages from a complete workflow cycle of the non-internet based application using a custom natural language processing (NLP) model;
	generating a transaction risk score for the transaction using machine learning models and a blockchain record of the previous similar transactions; 
	generating transaction life cycle step challenge templates by using part-of-speech tagging natural language processing (NLP) techniques and transaction similarity analysis on the series of messages; and
	in response to the transaction risk score exceeding a threshold value, authenticating the transaction and the user using two-step authentication,
	wherein the two-step authentication uses challenge/answer templates derived from the blockchain record of previous transactions.

2. (Canceled) 

3. (Canceled) 

4. (Canceled) 

5. (Canceled) 

6. (Original) The method of claim 1 further comprising generating a possible sequence of steps that model a valid transaction lifecycle.

7. (Original) The method of claim 1 wherein generating the transaction risk score includes determine legitimacy or anomaly of the transaction using a Bayesian network.

8. (Currently amended) A non-transitory computer readable storage medium embodying computer executable instructions, which when executed by a computer cause the computer to facilitate [[the]] a method of:
	receiving a transaction generated by a user of a non-internet application, wherein the non-internet based application is one of a simple message service (SMS) application and an unstructured supplementary service data (USSD) application;
	identifying transaction life cycle steps of previous similar transactions, wherein identifying transaction life cycle steps includes analyzing a series of messages from a complete workflow cycle of the non-internet based application using a custom natural language processing (NLP) model;
	generating a transaction risk score for the transaction using machine learning models and a blockchain record of the previous similar transactions; 
	generating transaction life cycle step challenge templates by using part-of-speech tagging natural language processing (NLP) techniques and transaction similarity analysis on the series of messages; and
	in response to the transaction risk score exceeding a threshold value, authenticating the transaction and the user using two-step authentication,
	wherein the two-step authentication uses challenge/answer templates derived from the blockchain record of previous transactions.

9. (Canceled) 

10. (Canceled) 

11. (Canceled) 

12. (Canceled) 

13. (Currently amended) The non-transitory computer readable storage medium of claim 8 further comprising generating a possible sequence of steps that model a valid transaction lifecycle.

14. (Currently amended) The non-transitory computer readable storage medium of claim 8 wherein generating the transaction risk score includes determine legitimacy or anomaly of the transaction using a Bayesian network.

15. (Currently amended) An apparatus comprising:
	a memory embodying computer executable instructions; and
	at least one processor, coupled to the memory, and operative by the computer executable instructions to facilitate a method of:
	receiving a transaction generated by a user of a non-internet application, wherein the non-internet based application is one of a simple message service (SMS) application and an unstructured supplementary service data (USSD) application;
	identifying transaction life cycle steps of previous similar transactions, wherein identifying transaction life cycle steps includes analyzing a series of messages from a complete workflow cycle of the non-internet based application using a custom natural language processing (NLP) model;
	generating a transaction risk score for the transaction using machine learning models and a blockchain record of the previous similar transactions; 
	generating transaction life cycle step challenge templates by using part-of-speech tagging natural language processing (NLP) techniques and transaction similarity analysis on the series of messages; and
	in response to the transaction risk score exceeding a threshold value, authenticating the transaction and the user using two-step authentication,
	wherein the two-step authentication uses challenge/answer templates derived from the blockchain record of previous transactions.

16. (Canceled) 

17. (Canceled) 

18. (Canceled) 

19. (Canceled) 

20. (Original) The apparatus of claim 15 further comprising generating a possible sequence of steps that model a valid transaction lifecycle.

Allowable Subject Matter
Claims 1-4, 8-9, 11-14, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9, and 11, among other things, teach a method comprising: receiving a transaction generated by a user of a non-internet application, wherein the non-internet based application is one of a simple message service (SMS) application and an unstructured supplementary service data (USSD) application; identifying transaction life cycle steps of previous similar transactions, wherein identifying transaction life cycle steps includes analyzing a series of messages from a complete workflow cycle of the non-internet based application using a custom natural language processing (NLP) model; generating a transaction risk score for the transaction using machine learning models and a blockchain record of the previous similar transactions; generating transaction life cycle step challenge templates by using part-of-speech tagging natural language processing (NLP) techniques and transaction similarity analysis on the series of messages; and in response to the transaction risk score exceeding a threshold value, authenticating the transaction and the user using two-step authentication, wherein the two-step authentication uses challenge/answer templates derived from the blockchain record of previous transactions. All of the steps recited in each of the claims are required to be executed and all of the limitations in each of the claims are given patentable weight. The present invention distinguishes over the art of record in that none of the art of record discloses, individually or in reasonable combination, the recited limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449